DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on July 11, 2022 for application 16/365,371.  Claims 7, 9, 11, 26, 28, and 31 were amended, and claims 7 and 28-33 were subsequently amended via an examiner’s amendment as presented below.  Claims 7-13 and 21-33 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on July 11, 2022, and the Examiner responds as provided below.
	Regarding the Applicant’s response at pages 9-11 of the Remarks that concerns the § 103 rejection of independent claims 7, 28, and 31, the Applicant’s arguments in conjunction with the claim amendments are moot in view of the Examiner’s amendment presented below. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dominic Kotab (Reg. No. 42,762) on August 10, 2022.
The application has been amended as follows: 
7.	(CURRENTLY AMENDED) A computer-implemented method for dynamically redacting confidential audio information from communications, the method comprising:
receiving, by a communications analyzer, an encrypted audio communication and identification of an intended recipient of the audio communication from a security application;
decrypting the encrypted audio communication;
identifying, by the communications analyzer, tokens within the audio communication;
comparing, by the communications analyzer, the identified tokens to classified tokens in a classified token database and determining whether any of the identified tokens match classified tokens in the classified token database, wherein the comparison includes using natural language processing and/or audio analysis to compare the identified tokens to the classified tokens in the classified token database; 
receiving, by the communications analyzer from the token database, a list of privileged recipients derived from a user access list of privileges and/or classifications associated with users; 
determining, by the communications analyzer, whether the intended recipient is on the list of privileged recipients;
determining, by the communications analyzer, whether to perform a redaction on the audio communication based at least in part on the comparison and a determination that the intended recipient is not on the list of privileged recipients;
in response to determining that the redaction on the audio communication is to be performed and in response to finding at least one identified token that matches a classified token in the classified token database, selecting, by the communications analyzer, a portion of the audio communication corresponding to the at least one identified token to redact, wherein the audio communication is intended for multiple recipients, wherein the redaction is to be performed for the recipient that is not on the list of privileged recipients; and
outputting, by the communications analyzer, to the security application, an indication of the selected portion of the audio communication to enable redaction of the selected portion by a remote user device of a sender of the audio communication, 
wherein the indication also includes an option, to the sender of the audio communication, of whether to perform the redaction. 
28.  	(CURRENTLY AMENDED) A computer program product for dynamically redacting confidential information from audio communications, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
receive an encrypted audio communication and identification of an intended recipient of the audio communication from a security application;
decrypt the encrypted audio communication;
identify tokens within the audio communication;
compare the identified tokens to classified tokens in a classified token database and determining whether any of the identified tokens match classified tokens in the classified token database, wherein the comparison includes using natural language processing to compare the identified tokens to the classified tokens in the classified token database; 
determine, from the token database, a list of privileged recipients derived from a user access list of privileges and/or classifications associated with users; 
determine whether the intended recipient is on the list of privileged recipients;
determine whether to perform a redaction on the audio communication based at least in part on the comparison and a determination that the intended recipient is not on the list of privileged recipients;
in response to determining that the redaction on the audio communication is to be performed and in response to finding at least one identified token that matches a classified token in the classified token database, select a portion of the audio communication corresponding to the at least one identified token to redact, wherein the audio communication is intended for multiple recipients, wherein the redaction is to be performed for the recipient that is not on the list of privileged recipients; and
output, to the security application, an indication of the selected portion of the audio communication to enable redaction of the selected portion by a remote user device of a sender of the audio communication,
wherein the indication also includes an option, to the sender of the audio communication, of whether to perform the redaction. 
29. 	(CURRENTLY AMENDED) The computer program product of claim 28, wherein the natural language processing parses the audio communication into confidentiality levels.
30.  	(CURRENTLY AMENDED) The computer program product of claim 29, wherein the confidentiality levels correspond to at least some of the identified tokens in the audio communication, wherein the confidentiality levels correspond to at least one recipient.
31.  	(CURRENTLY AMENDED) A system, comprising:
a hardware processor; and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: 
receive an encrypted audio communication and identification of an intended recipient of the audio communication from a security application;
decrypt the encrypted audio communication;
identify tokens within the audio communication;
compare the identified tokens to classified tokens in a classified token database and determining whether any of the identified tokens match classified tokens in the classified token database, wherein the comparison includes using natural language processing to compare the identified tokens to the classified tokens in the classified token database; 
receive, from the token database, a list of privileged recipients derived from a user access list of privileges and/or classifications associated with users; 
determine whether the intended recipient is on the list of privileged recipients;
determine whether to perform a redaction on the audio communication based at least in part on the comparison and a determination that the intended recipient is not on the list of privileged recipients;
in response to determining that the redaction on the audio communication is to be performed and in response to finding at least one identified token that matches a classified token in the classified token database, select a portion of the audio communication corresponding to the at least one identified token to redact, wherein the audio communication is intended for multiple recipients, wherein the redaction is to be performed for the recipient that is not on the list of privileged recipients; and
output, to the security application, an indication of the selected portion of the audio communication to enable redaction of the selected portion by a remote user device of a sender of the audio communication,
wherein the indication also includes an option, to the sender of the audio communication, of whether to perform the redaction. 
32.  	(CURRENTLY AMENDED) The system of claim 31, wherein the natural language processing parses the audio communication into confidentiality levels.
33.  	(CURRENTLY AMENDED) The system of claim 32, wherein the confidentiality levels correspond to at least some of the identified tokens in the audio communication, wherein the confidentiality levels correspond to at least one recipient.

Allowable Subject Matter
Claims 7-13 and 21-33 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior-art references identified by the Examiner are: 1) “Vandervort” (US 2015/0040237), 2) “Kurian” (US 2017/0147828), 3) “Agrawal” (US 8,561,127), 4) “John” (US 2017/0048275), 5) “Boysen” (US 2013/0346753), 6) “Barday” (US 2018/0341785), 
7) “Thomson” (US 2019/0013038), and 8) “Skinner” (US 2020/0042387), and newly cited 9) “Roks” (US 2018/0322106).  1) Vandervort discloses a system and method involving an online document processing system that possesses a privacy engine that scans an input stream of an original document against a privacy database to determine whether the original document matches a word, phrase, sentence, metadata, content and/or other signatures of potentially sensitive data that’s stored within the privacy database.  2) Kurian discloses a redaction and tokenization computing system that accommodates the receiving and flow of communications possessing sensitive information within documents.  3) Agrawal discloses a method and system for classifying sensitive information where policies can be applied to secure, protect, or handle the sensitive information so as to ensure the information is not sent in an unsecure manner to intended recipients.  4) John discloses a media server for tagging content within an audio media stream and redacting those portions that are not authorized for certain users based upon the relevant tag.  5) Boysen discloses an ad-hoc communications network that involves assigning respective security assurance levels to preferred communication pathways.  6) Barday a data processing system for fulfilling access requests, the system includes a means to receive a new data request and cross reference the request with a blacklist to determine if a requestor is on the blacklist or is making the request from a blacklisted source.  7) Thomson discloses a system with a real-time privacy filter for an audio communication that is configured to perform automated speech recognition to identify the content of a caller or agent audio and natural language processing to classify the intent, purpose, or meaning of the identified content.  8) Skinner discloses an optical character recognition (“OCR”) system that can that can be applied to audio communications, the OCR system employing tokens that appear within content, such as sentences or paragraphs, that can be used to create confidentiality levels for the respective communication.  9) Roks discloses a system and method for redacting content within a communication that basis the redaction upon a name and variations of that name (e.g., “Bob” and “Bobby”), and the system and method further including a remote device that allows a user to select or reject a suggested redaction.     
What is missing from the prior art is a method, system, and memory product with the following characteristics.  The method, system, and memory product for dynamically redacting confidential audio information from communications.  A communications analyzer receives an encrypted audio communication and identification of an intended recipient of the audio communication from a security application.  After decrypting the encrypted audio communication, the communications analyzer identifies tokens within the audio communication and compares the identified tokens to classified tokens in a classified token database.  The communications analyzer determines whether any of the identified tokens match classified tokens in the classified token database, wherein the comparison includes using natural language processing and/or audio analysis to compare the identified tokens to the classified tokens in the classified token database.  The communications analyzer receives from the token database a list of privileged recipients derived from a user access list of privileges and/or classifications associated with users, and the communications analyzer determines whether the intended recipient is on the list of privileged recipients and whether to perform a redaction on the audio communication based at least in part on the comparison and a determination that the intended recipient is not on the list of privileged recipients.  In response to determining that the redaction on the audio communication is to be performed and in response to finding at least one identified token that matches a classified token in the classified token database, the communications analyzer selects a portion of the audio communication corresponding to the at least one identified token to redact.  When the audio communication is intended for multiple recipients, the redaction is to be performed for the recipient that is not on the list of privileged recipients.  The communications analyzer outputs to the security application an indication of the selected portion of the audio communication to enable redaction of the selected portion by a remote user device of a sender of the audio communication, wherein the indication also includes an option for the sender of the audio communication to perform the redaction.
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in claims 1, 28, and 31.  Therefore, claims 1, 28, and 31 are deemed allowable over the prior art of record.  The dependent claims that further limit the independent claims are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491